93 N.Y.2d 904 (1999)
712 N.E.2d 668
690 N.Y.S.2d 501
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
IAN CLARKE, Appellant.
Court of Appeals of the State of New York.
Argued March 25, 1999.
Decided May 6, 1999.
*905 Lynn W. L. Fahey, New York City, for appellant.
Charles J. Hynes, District Attorney of Kings County, Brooklyn (Diane R. Eisner and Roseann B. Mackechnie of counsel), for respondent.
Before: Chief Judge KAYE and Judges BELLACOSA, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur; Judge SMITH taking no part.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
*906 Defendant was convicted on a plea of guilty, the Appellate Division affirmed, and a Judge of this Court granted leave to appeal. The issue is whether defendant's claim, challenging the validity of the guilty plea, must be preserved before the trial court. Defendant argues that an ambiguous comment by the trial court, at the tail-end of the guilty plea proceeding and colloquy, rises to the level of a "mode of proceedings" concern. If so, he further urges, it was not necessary to preserve this challenge in the customarily required way.
We conclude that the challenge to the validity of the plea in this case had to be preserved and is not a "mode of proceedings" matter. The utterance, upon which defendant's claims hinge, was at most a "mere mistake" of language by the court (compare, People v Minaya, 54 NY2d 360, 365, cert denied 455 U.S. 1024). The unassailable understanding at the plea proceeding by all participants as to what was functionally taking place, confirmed by their positions at sentencing, contradicts defendant's substantive reformulation, first advanced as an argument before the Appellate Division. The record convincingly demonstrates the trial court's acceptance of defendant's complete and voluntary allocution to the requisite elements of the crime, to which defendant repeatedly indicated his desire to plead guilty as part of a package approved by the prosecution involving a codefendant, as well. Moreover, this case does not qualify for the narrow, rare exception to the requirement that the claim of an invalid guilty plea must be appropriately preserved (see, People v Lopez, 71 NY2d 662).
Order affirmed in a memorandum.